Exhibit 10.13.5

Loan No. 20059246003 (Pool 3)

AMENDED AND RESTATED CROSS-COLLATERALIZATION AND COOPERATION AGREEMENT

THIS AMENDED AND RESTATED CROSS-COLLATERALIZATION AND COOPERATION AGREEMENT
(this “Agreement”) is made as of the 13th day of October, 2005, by and between
(i) ASHFORD FT. LAUDERDALE WESTON I LLC, ASHFORD FT. LAUDERDALE WESTON II LLC
and ASHFORD FT. LAUDERDALE WESTON III LLC, as tenants-in-common, ASHFORD
CENTERVILLE LIMITED PARTNERSHIP, ASHFORD CRYSTAL CITY LIMITED PARTNERSHIP,
ASHFORD OVERLAND PARK LIMITED PARTNERSHIP and ASHFORD ALPHARETTA LIMITED
PARTNERSHIP (collectively, the “Original Borrowers”), (ii) ASHFORD FT.
LAUDERDALE WESTON I LLC, ASHFORD FT. LAUDERDALE WESTON II LLC and ASHFORD WESTON
III LLC, as tenants-in-common, ASHFORD GAITHERSBURG LIMITED PARTNERSHIP, ASHFORD
CENTERVILLE LIMITED PARTNERSHIP, NEW FORT TOWER I HOTEL LIMITED PARTNERSHIP, NEW
FORT TOWER II HOTEL LIMITED PARTNERSHIP and NEW BEVERLY HILLS HOTEL LIMITED
PARTNERSHIP (collectively, the “Pool 3 Borrowers”) and (iii) MERRILL LYNCH
MORTGAGE LENDING, INC., in its capacity as mortgage lender (“Lender”).

RECITALS

A. The Original Borrowers and Lender entered into a certain
Cross-Collateralization and Cooperation Agreement dated as of June 17, 2005 (the
“Original Agreement”) in connection with a certain loan from Lender to Borrower
described in the Original Agreement (the “Original Loan”).

B. Lender, the Original Borrowers and the Pool 3 Borrowers have agreed to modify
the terms of the Original Loan to, among other things, cause the Original
Borrowers to assign to the Pool 3 Borrowers, and the Pool 3 Borrowers to assume
from the Original Borrowers, all rights and obligations of the Original
Borrowers in and to the Original Loan, as modified.

C. As a condition to modifying the terms of the Original Loan, Lender has
required that the Pool 3 Borrowers and the Original Borrowers enter into this
Agreement with Lender to amend and restate the terms of the Original Agreement
in their entirety.

D. The Pool 3 Borrowers, under that certain Amended and Restated Promissory Note
of even date herewith given to Lender (“Note 3”), are indebted to Lender in the
original principal sum of $95,905,000 (“Loan 3”) as governed by that certain
Amended and Restated Loan Agreement of even date herewith between the Original
Borrowers, the Pool 3 Borrowers and Lender (together with all extensions,
renewals, modifications, substitutions and amendments thereof, “Loan Agreement
3”).

E. The Borrowers identified on Schedule 1 as the “Pool 2 Borrowers”
(collectively, the “Pool 2 Borrowers”), under that certain Promissory Note of
even date herewith given to Lender (“Note 2”), are indebted to Lender in the
original principal sum of $77,555,000 (“Loan 2”) as governed by that certain
Loan Agreement of even date herewith between the Pool 2 Borrowers and Lender
(together with all extensions, renewals, modifications, substitutions and
amendments thereof, “Loan Agreement 2”).



--------------------------------------------------------------------------------

F. The Borrowers identified on Schedule 1 as the “Pool 1 Borrowers”
(collectively, the “Pool 1 Borrowers”), under that certain Amended and Restated
Promissory Note of even date herewith given to Lender (“Note 1”), are indebted
to Lender in the original principal sum of $160,490,000 (“Loan 1”) as governed
by that certain Amended and Restated Loan Agreement of even date herewith
between, inter alia, the Pool 1 Borrowers and Lender (together with all
extensions, renewals, modifications, substitutions and amendments thereof, “Loan
Agreement 1”).

G. The Borrowers identified on Schedule 1 as the “Pool 7 Borrowers”
(collectively, the “Pool 7 Borrowers”, and together with Pool 1 Borrowers, Pool
2 Borrowers and Pool 3 Borrowers, collectively, the “Borrowers”), under that
certain Amended and Restated Promissory Note of even date herewith given to
Lender (“Note 7”, and together with Note 1, Note 2 and Note 3, collectively, the
“Notes”), are indebted to Lender in the original principal sum of $83,075,000
(“Loan 7”, and together with Loan 1, Loan 2 and Loan 3, collectively, the
“Loans”) as governed by that certain Amended and Restated Loan Agreement of even
date herewith between, inter alia, the Pool 7 Borrowers and Lender (together
with all extensions, renewals, modifications, substitutions and amendments
thereof, “Loan Agreement 7”, and together with Loan Agreement 1, Loan Agreement
2 and Loan Agreement 3, collectively, the “Loan Agreements”).

H. Loan 1, Loan 2, Loan 3 and Loan 7 are secured, in part, by Mortgages (as
defined in the Loan Agreements) on the Properties in the respective pools of
Properties identified on Schedule 2 (each, a “Pool”, and collectively, the
“Pools”). Each of such Properties is referred to herein as a “Property” and,
collectively, as the “Properties”. The Properties in each Pool are referred to,
respectively, as the “Pool 1 Properties”, “Pool 2 Properties”, “Pool 3
Properties” and “Pools 7 Properties”.

AGREEMENT

For ten ($10) dollars and other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the parties hereto agree as follows:

Section 1. Cross Collateralization Within Pool; Contribution.

(a) Each Pool 3 Borrower acknowledges that Lender is making Loan 3 to the Pool 3
Borrowers upon the security of its collective interest in the Pool 3 Properties
and in reliance upon the aggregate of the Pool 3 Properties taken together being
of greater value as collateral security than the sum of each Pool 3 Property
taken separately. Each Pool 3 Borrower agrees that each Mortgage of a Pool 3
Property is and will be cross-collateralized and



--------------------------------------------------------------------------------

cross-defaulted with each other Mortgage of a Pool 3 Property so that (i) an
Event of Default which continues beyond the expiration of any applicable notice
and cure periods under any of such Mortgages shall constitute an Event of
Default under each of the other such Mortgages securing the related Note;
(ii) an Event of Default which continues beyond the expiration of any applicable
notice and cure periods under the related Loan Agreement or this Agreement shall
constitute an Event of Default under each such Mortgage; (iii) each such
Mortgage shall constitute security for the related Note as if a single blanket
lien were placed on all of the Pool 3 Properties as security for Note 3; and
(iv) such cross-collateralization shall in no event be deemed to constitute a
fraudulent conveyance.

(b) Without limitation to any other right or remedy provided to Lender in this
Agreement or any of the other Loan Documents, each Pool 3 Borrower covenants and
agrees that (i) Lender shall have the right to pursue all of its rights and
remedies in one proceeding, or separately and independently in separate
proceedings which it, as Lender, in its sole and absolute discretion, shall
determine from time to time, (ii) Lender is not required to either marshall
assets, sell any or all of the Collateral in any inverse order or alienation, or
be subjected to any “one action” or “election of remedies” law or rule,
(iii) the exercise by Lender of any remedies against any of the Collateral will
not impede Lender from subsequently or simultaneously exercising remedies
against any other Collateral, (iv) all Liens and other rights, remedies and
privileges provided to Lender in this Agreement and/or any other Loan Documents
otherwise shall remain in full force and effect until Lender has exhausted all
of its remedies against the Collateral and all the Collateral has been
foreclosed, sold and/or otherwise realized upon and (v) each Pool 3 Property and
all Collateral as defined in Loan Agreement 3 shall be security for the
performance of all each Pool 3 Borrower’s obligations hereunder and under each
of the other Loan Documents.

(c) As a result of the transactions contemplated by this Agreement, each Pool 1
Borrower will benefit, directly and indirectly, from the obligation of each
other Pool 3 Borrower to pay the related Indebtedness and perform its
obligations hereunder and under the other related Loan Documents and in
consideration therefore each Pool 3 Borrower desires to enter into an allocation
and contribution agreement among themselves as set forth in this Section 1(c) to
allocate such benefits among themselves and to provide a fair and equitable
agreement to make contributions among each Pool 3 Borrower in the event any
payment is made by any individual Pool 3 Borrower under the Loan Documents to
Lender (such payment being referred to herein as a “Contribution”, and for
purposes of this Section, includes any exercise of recourse by Lender against
any Collateral of a Pool 3 Borrower and application of proceeds of such
Collateral in satisfaction of such Borrower’s obligations, to Lender under the
Loan Documents).

(i) Each Pool 3 Borrower shall be liable under the related Loan Documents with
respect to the related Indebtedness only for such total maximum amount (if any)
that would not render its Indebtedness under the related Loan Agreement or under
any of the Loan Documents subject to avoidance under Section 548 of the Federal
Bankruptcy Code or any comparable provisions of any state law.



--------------------------------------------------------------------------------

(ii) In order to provide for a fair and equitable contribution among Pool 1
Borrowers in the event that any Contribution is made by an individual Pool 3
Borrower (a “Funding Borrower”), such Funding Borrower shall be entitled to a
reimbursement Contribution (“Reimbursement Contribution”) from all other Pool 3
Borrowers for all payments, damages and expenses incurred by that Funding
Borrower in discharging any of the Indebtedness, in the manner and to the extent
set forth in this Section.

(iii) For purposes hereof, the “Benefit Amount” of any individual Pool 1
Borrower as of any date of determination shall be the net value of the benefits
to such Borrower from extensions of credit made by Lender to (A) such Borrower
and (B) to the other Pool 3 Borrowers under the related Loan Documents.

(iv) Each Pool 3 Borrower shall be liable to a Funding Borrower in an amount
equal to the (A) ratio of the Benefit Amount of such Borrower to the total
amount of related Indebtedness, multiplied by (B) the amount of such
Indebtedness paid by such Funding Borrower.

(v) In the event that at any time there exists more than one Funding Borrower
with respect to any Contribution (in any such case, the “Applicable
Contribution”), then Reimbursement Contributions from other Pool 3 Borrowers
pursuant hereto shall be allocated among such Funding Borrowers in proportion to
the total amount of the Contribution made for or on account of the other Pool 3
Borrowers by each such Funding Borrower pursuant to the Applicable Contribution.
In the event that at any time any Pool 3 Borrower pays an amount hereunder in
excess of the amount calculated pursuant to this Section 1 above, that Borrower
shall be deemed to be a Funding Borrower to the extent of such excess and shall
be entitled to a Reimbursement Contribution from the other Pool 3 Borrowers in
accordance with the provisions of this Section.

(vi) Each Pool 3 Borrower acknowledges that the right to Reimbursement
Contribution hereunder shall constitute an asset in favor of such Borrower to
which such Reimbursement Contribution is owing.

(vii) No Reimbursement Contribution payments payable by a Pool 3 Borrower
pursuant to the terms of this Section 1 shall be paid until all amounts then due
and payable by all Pool 3 Borrowers to Lender, pursuant to the terms of the
related Loan Documents, are paid in full in cash. Nothing contained in this
Section 1 shall limit or affect in any way the Indebtedness of any Pool 3
Borrower to Lender under the Note or any other Loan Documents.



--------------------------------------------------------------------------------

(viii) Each Pool 3 Borrower waives:

(A) any right to require Lender to proceed against any other Borrower or any
other person or to proceed against or exhaust any security held by Lender at any
time or to pursue any other remedy in Lender’s power before proceeding against
Borrower;

(B) any defense based upon any legal disability or other defense of any other
Borrower, any guarantor of any other person or by reason of the cessation or
limitation of the liability of any other Borrower or any guarantor from any
cause other than full payment of all sums payable under the Notes, this
Agreement and any of the other Loan Documents;

(C) any defense based upon any lack of authority of the officers, directors,
partners or agents acting or purporting to act on behalf of any other Borrower
or any principal of any other Borrower or any defect in the formation of any
other Borrower or any principal of any other Borrower;

(D) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal;

(E) any defense based upon any failure by Lender to obtain collateral for the
Indebtedness or failure by Lender to perfect a lien on any Collateral;

(F) presentment, demand, protest and notice of any kind;

(G) any defense based upon any failure of Lender to give notice of sale or other
disposition of any collateral to any other Borrower or to any other person or
entity or any defect in any notice that may be given in connection with any sale
or disposition of any Collateral;

(H) any defense based upon any failure of Lender to comply with applicable laws
in connection with the sale or other disposition of any Collateral, including
any failure of Lender to conduct a commercially reasonable sale or other
disposition of any Collateral;

(I) any defense based upon any use of cash collateral under Section 363 of the
Federal Bankruptcy Code;

(J) any defense based upon any agreement or stipulation entered into by Lender
with respect to the provision of adequate protection in any bankruptcy
proceeding;

(K) any defense based upon any borrowing or any grant of a security interest
under Section 364 of the Federal Bankruptcy Code;



--------------------------------------------------------------------------------

(L) any defense based upon the avoidance of any security interest in favor of
Lender for any reason;

(M) any defense based upon any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding,
including any discharge of, or bar or stay against collecting, all or any of the
obligations evidenced by the Notes or owing under any of the Loan Documents;

(N) any defense or benefit based upon such Borrower’s, or any other party’s,
resignation of the portion of any obligation secured by the Mortgages to be
satisfied by any payment from any other Borrower or any such party;

(O) all rights and defenses arising out of an election of remedies by Lender
even though the election of remedies, such as non-judicial foreclosure with
respect to security for the Loan or any other amounts owing under the Loan
Documents, has destroyed Borrower’s rights of subrogation and reimbursement
against any other Borrower;

(P) all rights and defenses that such Borrower may have because any Indebtedness
is secured by real property. This means, among other things: (1) Lender may
collect from such Borrower without first foreclosing on any real or personal
property collateral pledged by any other Borrower, (2) if Lender forecloses on
any real property collateral pledged by any other Borrower, (I) the amount of
the Indebtedness may be reduced only by the price for which that collateral is
sold at the foreclosure sale, even if the collateral is worth more than the sale
price, (II) Lender may collect from such Borrower even if any other Borrower, by
foreclosing on the real property collateral, has destroyed any right such
Borrower may have to collect from any other Borrower. This is an unconditional
and irrevocable waiver of any rights and defenses such Borrower may have because
any of the Indebtedness is secured by real property; and

(Q) except as may be expressly and specifically permitted herein, any claim or
other right which such Borrower might now have or hereafter acquire against any
other Borrower or any other person that arises from the existence or performance
of any obligations under the Notes, this Agreement or the other Loan Documents,
including any of the following: (i) any right of subrogation, reimbursement,
exoneration, contribution, or indemnification; or (ii) any right to participate
in any claim or remedy of Lender against any other Borrower or any collateral
security therefore, whether or not such claim, remedy or right arises in equity
or under contract, statute or common law.

Section 2. Cross-Collateralization Across Pools; Contribution; Release of
Cross-Collateralization.

(a) Until repayment of the Indebtedness under each Loan Agreement and
satisfaction of all obligations under each Loan Agreement, each Pool 3 Borrower
acknowledges and agrees (subject to Lender’s election(s) at Lender’s sole
discretion from time to time or otherwise pursuant to Section 2(g) below):
(i) that each of the Pool 3 Properties shall secure not only Loan 3 but also all
of the other Loans, and that the Liens of the related Loan Documents shall
constitute Liens securing not only Loan 3 but also all of the other Loans; and
(ii) that Lender would not make the Loans to the Pool 3 Borrowers unless the
Pool 3 Borrowers granted liens on the Pool 3 Properties to secure the payment of
each of the Loans.



--------------------------------------------------------------------------------

(b) Until the date that all of the Loans shall have been paid and satisfied in
full, the Pool 3 Borrowers (i) shall have no right of subrogation with respect
to the Loans and (ii) waive any right to enforce any remedy which Lender now has
or may hereafter have against the Borrowers, any endorser or any guarantor of
all or any part of the Loans or any other individual or entity, and the Pool 3
Borrowers waive any benefit of, and any right to participate in, any security or
collateral given to Lender to secure the payment or performance of all or any
part of the Loans or any other liability of any of the other Borrowers to
Lender. Should any Pool 3 Borrower have the right, notwithstanding the
foregoing, to exercise its subrogation rights, each Pool 3 Borrower hereby
expressly and irrevocably (1) subordinates any and all rights at law or in
equity to subrogation, reimbursement, exoneration, contribution, indemnification
or set off that such Borrower may have to the payment in full in cash of the
Loans and (2) waives any and all defenses available to a surety, guarantor or
accommodation co-obligor until the Loans are paid in full in cash. Each Pool 3
Borrower acknowledges and agrees that this subordination is intended to benefit
Lender and shall not limit or otherwise affect any Borrower’s liability
hereunder or the enforceability of any of the Loan Agreements or the Loan
Documents.

(c) Each Pool 3 Borrower agrees that any and all claims of such Borrower against
any Borrowers in any of the other Pools or any endorser or any guarantor of all
or any part of the Loans (collectively, the “Crossed Obligors”) with respect to
any obligations, liabilities or indebtedness now or hereafter owing by the
Crossed Obligors, or any of them, to such Borrower, or otherwise existing or
claimed to be owed or to exist on the part of any of the Crossed Obligors, or
against any of their respective properties (collectively, the “Crossed Party
Obligations”) shall be subordinate and subject in right of payment to the prior
payment, in full and in cash, of all of the Loans. Notwithstanding any right of
any Borrower to ask, demand, sue for, take or receive any payment from any of
the Crossed Obligors, all rights, liens and security interests of each Borrower,
whether now or hereafter arising and howsoever existing, in and to any assets of
any of the Crossed Obligors shall be and are subordinated to the rights of
Lender in those assets under the Loan Documents relating to each Loan or
otherwise, and no Borrower shall, until the date that all of the Loans shall
have been paid and satisfied in full, (i) assert, collect, sue upon, or enforce
all or any part of the Crossed Party Obligations; (ii) commence or join with any
other creditors of any of the Crossed Obligors in commencing any bankruptcy,
reorganization, receivership or insolvency proceeding against any of the Crossed
Obligors; (iii) take, accept, ask for, sue for, receive, set off or demand any
payments upon the Crossed Party Obligations; or (iv) take, accept, ask for, sue
for, receive, demand or allow to be created liens, security interests,
mortgages, deeds of trust or pledges of or with respect to any of the assets of
any of the Crossed Obligors in favor of or for the benefit of such Borrower.



--------------------------------------------------------------------------------

(d) If all or any part of the assets of any of the Crossed Obligors, or the
proceeds thereof, are subject to any distribution, division or application to
the creditors of such Crossed Obligor, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any such Crossed Obligor is dissolved or if
substantially all of the assets of any such Crossed Obligor are sold, then, and
in any such event (such events being herein referred to as an “Crossed Obligor
Insolvency Event”), any payment or distribution of any kind or character, either
in cash, securities or other property, which shall be payable or deliverable to
any Pool 3 Borrower upon or with respect to any Crossed Party Obligations shall
be paid or delivered directly to the Lender for application on the Loans, due or
to become due, until the Loans shall have been fully paid and satisfied (in
cash). Should any payment, distribution, security or instrument or proceeds
thereof be received by any Pool 3 Borrower upon or with respect to the Crossed
Party Obligations after any Crossed Obligor Insolvency Event and prior to the
payment in full and satisfaction of all of the Loans, such Borrower shall
receive and hold the same in trust, as trustee, for the benefit of Lender and
shall forthwith deliver the same to Lender in precisely the form received
(except for the endorsement or assignment of such Borrower where necessary), for
application to any of the Loans, due or not due, and, until so delivered, the
same shall be held in trust by such Borrower as the property of Lender. If such
Borrower fails to make any such endorsement or assignment to Lender, Lender or
any of its officers or employees is irrevocably authorized to make the same.
Each Pool 3 Borrower agrees that until the Loans have been paid in full (in
cash) and satisfied, no Pool 3 Borrower will assign or transfer to any
individual or entity (other than Lender) any claim such Borrower has or may have
against any Crossed Obligor.

(e) Subject to the provisions of Section 2(g), to the extent that any collection
upon any of the Loans is made by Lender from one of the Borrowers or the
Properties in a Pool other than Pool 3 or other assets of the Borrowers other
than the Pool 3 Borrowers (a “Crossed Loans Collection”) which, taking into
account all other Crossed Loans Collections then previously or concurrently made
by such Borrower, exceeds the amount which otherwise would have been collected
from such Borrower if each Borrower had paid the portion of the Loans satisfied
by such Crossed Loans Collection in the same proportion as such Borrower’s
Allocable Amount (as defined below) (as determined immediately prior to such
Crossed Loans Collection) bore to the aggregate Allocable Amounts of each
Borrower as determined immediately prior to the making of such Crossed Loans
Collection, then, following payment in full in cash of the Loans, such Borrower
shall be entitled to receive contribution and indemnification payments from, and
be reimbursed by, each other Borrower for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Crossed Loans Collection. As of any date of determination, the “Allocable
Amount” of any Borrower shall be equal to the maximum amount of the claim which
could then be recovered from such Borrower under the related Loan Documents
without rendering such claim voidable or avoidable under Section 548 of Chapter
11 of the Bankruptcy Code or under any applicable state Uniform Fraudulent
Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or common
law. The foregoing provision shall be for the benefit of each of the Borrowers
and Lender, but shall be subject to modification as provided in Section 2(g)
below and to amendment by agreement of the Borrowers and Lender. This
Section 2(e) is intended only to define the relative rights of the Borrowers,
and nothing set forth in this Section 2(e) is intended to or shall impair the
liens and security interests of any of the Loan Agreements or the related Loan
Documents or the obligations of the Borrowers thereunder. Each Pool 3 Borrower
acknowledges that the rights of contribution and indemnification under this
Section 2(e) constitute assets of the Borrowers to which such contribution and
indemnification is owing.



--------------------------------------------------------------------------------

(f) Each Pool 3 Borrower hereby consents and agrees to each of the following,
and agrees that such Borrower’s obligations under its Loan Agreement and the
other Loan Documents and the Liens created under its Loan Agreement and the
other Loan Documents securing the Loans shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice) that such Borrower might otherwise have as a result of or in
connection with any of the following:

(ix) Any renewal, extension, increase, modification, alteration or rearrangement
of all or any part of the Loans, the Loan Documents, or other document,
instrument, contract or understanding between the Borrowers and Lender, or any
other parties, pertaining to the Loans or any failure of Lender to notify such
Borrower of any such action.

(x) Any adjustment, indulgence, forbearance or compromise that might be granted
or given by Lender to the Borrowers.

(xi) The insolvency, bankruptcy, arrangement, adjustment, composition,
liquidation, disability, dissolution or lack of power of any of the Borrowers or
any other party at any time liable for the payment of all or part of the Loans;
or any dissolution of any of the Borrowers, or any sale, lease or transfer of
any or all of the assets of any of the Borrowers, or any changes in the
shareholders, partners or members of any of the Borrowers; or any reorganization
of any of the Borrowers.

(xii) The invalidity, illegality or unenforceability of all or any part of the
Loans, or any document or agreement executed in connection therewith, for any
reason whatsoever, including without limitation the fact that (A) the Loans, or
any part thereof, exceeds the amount permitted by law, (B) the act of creating
the Loans or any part thereof is ultra vires, (C) the officers or
representatives executing the Loan Documents or otherwise creating the Loans
acted in excess of their authority, (D) the Loans violate applicable usury laws,
(E) the Borrowers have valid defenses, claims or offsets (whether at law, in
equity or by agreement) which render the Loans wholly or partially uncollectible
from the Borrowers, (F) the creation, performance or repayment of the Loans (or
the execution, delivery and performance of any document or instrument
representing part of the Loans or executed in connection with the Crossed Loans,
or given to secure the repayment of the Loans) is illegal, uncollectible or
unenforceable, or (G) any of the Loan Documents have been forged or otherwise
are irregular or not genuine or authentic, it being agreed that each Borrower
shall remain liable hereon regardless of whether any other Borrower or any other
person be found not liable on the Loans or any part thereof for any reason.



--------------------------------------------------------------------------------

(xiii) Any full or partial release of the liability of the Borrowers on the
Loans, or any part thereof, or of any co-guarantors, or any other person or
entity now or hereafter liable, whether directly or indirectly, jointly,
severally, or jointly and severally, to pay, perform, guarantee or assure the
payment of the Loans, or any part thereof, it being recognized, acknowledged and
agreed by each Borrower that such Borrower has not been induced to enter into
its Loan Agreement, this Agreement or the other Loan Documents on the basis of a
contemplation, belief, understanding or agreement that other parties will be
liable to pay or perform the Loan or such Borrower’s obligations under its Loan
Agreement, this Agreement or the other Loan Documents, or that Lender will look
to other parties to pay or perform the Loans.

(xiv) The taking or accepting of any other security, collateral or guaranty, or
other assurance of payment, for all or any part of the Loans.

(xv) Any release, surrender, exchange, subordination, deterioration, waste, loss
or impairment (including without limitation negligent, willful, unreasonable or
unjustifiable impairment) of any collateral, property or security, at any time
existing in connection with, or assuring or securing payment of, all or any part
of the Loans.

(xvi) The failure of or refusal of Lender or any other party acting on behalf of
Lender to exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security, including but not limited to any neglect,
delay, omission, failure or refusal of Lender (A) to take or prosecute any
action for the collection of any of the Loans, (B) to foreclose, or initiate any
action to foreclose, or, once commenced, prosecute to completion any action to
foreclose upon any security therefor, or (C) to take or prosecute any action in
connection with any instrument or agreement evidencing or securing all or any
part of the Loans.

(xvii) The fact that any collateral, security, security interest or lien
contemplated or intended to be given, created or granted as security for the
repayment of the Loans, or any part thereof, shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by each Borrower that it is not
entering into this Loan Agreement in reliance on, or in contemplation of the
benefits of, the validity, enforceability, collectibility or value of any of the
collateral for the Loans.

(xviii) Any payment by any of the Borrowers to Lender is held to constitute a
preference under bankruptcy laws, or for any reason Lender is required to refund
such payment or pay such amount to any of the Borrowers or someone else.



--------------------------------------------------------------------------------

(xix) Any other action taken or omitted to be taken with respect to any of the
Loan Documents, the Loans, or the security and collateral therefor.

(g) Notwithstanding anything to the contrary set forth in this Agreement or in
any of the Loan Agreements, (i) upon Lender’s delivery to Borrowers of written
notice, sent at Lender’s sole option and in its sole discretion, from time to
time (one or more times) stating that any Loan Agreement, the related Mortgages
and the other related Loan Documents shall no longer secure one or more (at
Lender’s sole election) of the other Loans (each a “Cross Release Notice”), or
(ii) upon Lender’s sale of one or more Pools in a Secondary Market Transaction
(including a securitization), or (iii) upon a sale by Borrowers of one or more
Pools pursuant to and in accordance with the terms of the related Loan
Agreement(s), (x) the applicable Loan Agreement (as specified in the Cross
Release Notice or, in the case of a Secondary Market Transaction or a sale of
one or more Pools by the applicable Borrowers, relating to the Pool or Pools
being sold) and the other Loan Documents relating thereto shall, automatically
and without any further notice or other action by Lender or Borrowers, no longer
secure any of the Loans made pursuant to the other Loan Agreements (any such
Loan, an “Excluded Loan”, and, collectively, the “Excluded Loan(s)”; each
Borrower which is the borrower with respect to an Excluded Loan is herein
referred to as an “Excluded Borrower”, and the Loan Agreements, Mortgages and
other Loan Documents executed and delivered by the Excluded Borrowers with
respect to any Excluded Loan are herein referred to as the “Excluded Loan
Agreements”, “Excluded Mortgages” and “Excluded Loan Documents”, respectively,
and each Property encumbered by the Excluded Loan Documents is herein referred
to as an “Excluded Property”), and the Excluded Loan Agreements and the other
Loan Documents relating thereto shall, automatically and without any further
notice or other action by Lender or Borrowers, no longer secure the Loan made
pursuant to the Loan Agreement specified in the Cross Release Notice or, in the
case of a Secondary Market Transaction or a sale of one or more Pools by the
applicable Borrowers, relating to a Pool or Pools being sold, (y) with respect
to such Loan Agreement and the related Borrowers, the provisions of Section 2(e)
of this Agreement shall not apply to any Crossed Loans Collection from any
Excluded Borrower or its Excluded Property and such Borrowers shall have no
obligation or liability on account thereof, and (z) with respect to such Loan
Agreement and the related Borrowers, such Borrowers shall no longer be
beneficiaries of the covenants and agreements set forth in Section 2(e) with
respect to any Excluded Loan Agreement, and such Borrowers shall have no rights
or claims on account of any contribution or indemnification obligations of any
Excluded Borrower under Section 2(e) with respect to Excluded Loan Agreement. In
addition to and without limiting the foregoing, the Pool 3 Borrowers hereby
agree to fully cooperate with Lender, if Lender is considering the termination
of the cross collateralization and cross default of any Loan and Loan Documents
with any of the other Loans, including, but not limited to (I) amending this
Agreement, any Loan Agreement and any other Loan Documents as may be reasonably
required by Lender, and reasonably approved by the applicable Borrowers, to
effectuate such termination of the cross collateralization and cross default
provisions thereof, and (II) updating and/or endorsing the title insurance
policies (at Lender’s cost as to additional premium charges, if any) to reflect
the continuation of the first priority lien of any Loan Agreement.



--------------------------------------------------------------------------------

(h) In the event any Loan is repaid or defeased in full in accordance with the
provisions of the related Loan Agreement and the other Loan Documents, then
provided no Event of Default then exists under the related Loan Agreement, and
no “Event of Default” exists under any of the other Loan Agreements (other than
Excluded Loan Agreements) or the Loan Documents relating thereto, the
cross-collateralization and cross-default of such repaid or defeased Loan and
the Loan Documents relating thereto with the other Loans, and vice versa, shall
terminate and all of such other Loans shall be deemed Excluded Loans with
respect to the repaid or defeased Loan and the provisions of Section 2(g) above
shall become automatically applicable with respect thereto.

Section 3. Adjustment of Loans; Loan Modification.

(a) Lender shall have the right in its sole discretion, at any time prior to the
final Start-Up Day of the last of the Loans to be securitized, to cause any of
the following to occur (each, a “Loan Modification”) with respect to any of the
Pools:

(i) separately adjust the principal amount and applicable interest rates of any
of the Loans, provided that (A) the aggregate principal amount of the Loans
immediately after such adjustment shall equal the aggregate outstanding
principal balance of the Loans immediately prior to such adjustment, (B) the
weighted average interest rate of the Loans immediately after such adjustment
shall equal the weighted average interest rate which was applicable to the Loans
immediately prior to such adjustment, (C) the aggregate debt service payments on
the Loans immediately after such adjustment shall equal the aggregate debt
service payments which were due under the Loans immediately prior to such
adjustment, and (D) the other material terms and provisions of each of the Loans
shall remain unchanged and none of the foregoing adjustments shall increase the
obligations or reduce the rights of the Borrowers in any material respect;
and/or

(ii) cause any of the Properties in any one or more of the Pools to become
Collateral for any other Pool.

(b) Any Loan Modification shall be subject to the following:

(i) If Lender elects to increase the principal amount of any of the Loans and
decrease the amount of any of the other Loans, the applicable Borrowers (whose
Loans are to be increased) shall distribute to the applicable Borrowers (whose
Loans are to be decreased) such additional loan proceeds to be applied to repay,
dollar for dollar, the applicable Notes, and the Lender under the applicable
Notes will accept such prepayment without penalty, premium or additional costs
to the Borrowers (except as provided herein).



--------------------------------------------------------------------------------

(ii) The Borrowers shall cooperate with all reasonable requests of Lender in
connection with any Loan Modification including, without limitation
(x) execution and delivery of such documents as shall reasonably be required by
Lender and reasonably approved by Borrower in connection therewith (including
amended and restated notes, amended and restated loan agreements, replacement
Mortgages, replacement Assignments of Leases), and (y) transfers of one or more
Properties among the Borrowers, to the extent required to comply with the terms
of this Section.

(c) At Lender’s request, in connection with any Loan Modification the Borrowers
shall deliver to Lender replacement opinion letters in form and substance
similar to the opinion letters delivered on the Closing Date addressed to any
subsequent holders of any of the Loans or any interest therein (including,
without limitation, each trustee holding any of the Loans ) with respect to any
opinion letter delivered in connection with the Loans;

Section 4. Capitalized Terms; Notices. Capitalized terms not otherwise defined
herein shall have the respective meanings set forth in the Loan Agreements. Any
notices, requests, demands or other communications required or permitted
hereunder shall be delivered as specified in the Loan Agreements.

Section 5. Event of Default. It shall be an Event of Default under the Loans if
any of the Borrowers fail to comply with any of the terms, covenants or
conditions of this Agreement within ten (10) Business Days after receipt of
written request from Lender.

Section 6. Governing Law. This Agreement shall be governed, construed, applied
and enforced in accordance with the laws of the State of New York and the
applicable laws of the United States of America.

Section 7. No Oral Change. This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of the Borrowers or Lender, but only by
an agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.

Section 8. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Borrowers and Lender and their respective successors
and assigns forever.

Section 9. Inapplicable Provisions. If any term, covenant or condition of this
Agreement is held to be invalid, illegal or unenforceable in any respect, this
Agreement shall be construed without such provision.

Section 10. Headings, etc. The headings and captions of various paragraphs of
this Agreement are for convenience of reference only and are not to be construed
as defining or limiting, in any way, the scope or intent of the provisions
hereof.

Section 11. Duplicate Originals, Counterparts. This Agreement may be executed in
any number of duplicate originals and each duplicate original shall be deemed to
be an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.



--------------------------------------------------------------------------------

Section 12. Costs and Expenses. Notwithstanding anything herein, in any Loan
Agreement or in any other Loan Document to the contrary, in connection with any
“uncrossing” of Loans pursuant to Section 2(g) of this Agreement, any Loan
Modification (as defined herein), and any transaction described in Section 2.13
of the Loan Agreement or any of the other Loan Agreements, Lender shall be
responsible for all reasonable out of pocket costs and expenses incurred by the
Borrowers (in the aggregate under this Agreement, each of the other similar
agreements referenced in Section 13, and each of the other Loan Agreements) in
connection with complying with their obligations set forth in this Agreement and
Section 2.13 of the Loan Agreement and the other Loan Agreements (including,
costs and expenses for outside counsel fees, mortgage recording fees and taxes,
required endorsements, if any, to the Title Policies, any costs and expenses of
the Title Company, and any transfer costs in connection with the Properties, but
excluding internal costs and expenses of any Borrower), except that Borrowers
shall be responsible for such costs and expenses in connection with any of the
foregoing up to an amount equal to $25,000 in the aggregate during the term of
the Loan and the other Loans, and Lender shall be responsible and pay and/or
reimburse Borrower for any such costs and expenses in excess of $25,000 in the
aggregate during the term of the Loan and the other Loans.

Section 13. Similar Agreements by other Borrowers. The Borrowers in each Pool
have entered into Cross-Collateralization and Cooperation Agreements or Amended
and Restated Cross-Collateralization and Cooperation Agreements, as applicable,
dated as of even date herewith with Lender, which agreements are identical in
form and substance to this Agreement, and under which the Borrowers in each Pool
have agreed to be bound by terms and provisions identical in substance to the
agreements made by the Pool 3 Borrowers herein.

[Balance of page left blank/Signatures follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned have executed this Agreement as of the date
and year first written above.

 

LENDER:

MERRILL LYNCH MORTGAGE

LENDING, INC.

By:   /s/ MICHAEL A. BRODY            Name: Michael A. Brody   Title:

[Signatures continue on next page]



--------------------------------------------------------------------------------

 

ORIGINAL BORROWERS: /S/ DAVID A. BROOKS David A. Brooks Chief Legal Officer
BORROWERS: /S/ DAVID A. BROOKS David A. Brooks Chief Legal Officer



--------------------------------------------------------------------------------

SCHEDULE 1

BORROWERS

Pool 1 Borrowers

ASHFORD ORLANDO SEA WORLD LIMITED PARTNERSHIP

ASHFORD SALT LAKE LIMITED PARTNERSHIP

ASHFORD RUBY PALM DESERT I LIMITED PARTNERSHIP

ASHFORD CHARLOTTE LIMITED PARTNERSHIP

KEY WEST FLORIDA HOTEL LIMITED PARTNERSHIP

MINNETONKA MINNESOTA HOTEL LIMITED PARTNERSHIP

ANNAPOLIS MARYLAND HOTEL LIMITED PARTNERSHIP

ASHFORD OVERLAND PARK LIMITED PARTNERSHIP

ASHFORD RALEIGH LIMITED PARTNERSHIP

Pool 2 Borrowers

NEW INDIANAPOLIS DOWNTOWN HOTEL LIMITED PARTNERSHIP

NEW CLEAR LAKE HOTEL LIMITED PARTNERSHIP

ASHFORD CRYSTAL CITY LIMITED PARTNERSHIP

Pool 3 Borrowers

ASHFORD CENTERVILLE LIMITED PARTNERSHIP

ASHFORD FT. LAUDERDALE WESTON I LLC

ASHFORD FT. LAUDERDALE WESTON II LLC

ASHFORD FT. LAUDERDALE WESTON III LLC

ASHFORD GAITHERSBURG LIMITED PARTNERSHIP

NEW FORT TOWER I HOTEL LIMITED PARTNERSHIP

NEW FORT TOWER II HOTEL LIMITED PARTNERSHIP

NEW BEVERLY HILLS HOTEL LIMITED PARTNERSHIP

Pool 7 Borrowers

RUBY IRVINE SPECTRUM FOOTHILL RANCH LIMITED PARTNERSHIP

ASHFORD MIRA MESA SAN DIEGO LIMITED PARTNERSHIP

ASHFORD FALLS CHURCH LIMITED PARTNERSHIP

ASHFORD ALPHARETTA LIMITED PARTNERSHIP

NEW HOUSTON HOTEL LIMITED PARTNERSHIP



--------------------------------------------------------------------------------

SCHEDULE 2

PROPERTIES

Pool 1

 

Property Name

 

Location

Courtyard

  Palm Desert, CA

Residence Inn

  Palm Desert, CA

Crowne Plaza

  Key West, FL

Residence Inn

  Orlando, FL

Courtyard

  Overland Park, KS

Historic Inns

  Annapolis, MD

Sheraton

  Minneapolis, MN

Springhill Suites

  Durham, NC

Springhill Suites

  Charlotte, NC

Residence Inn

  Salt Lake City (Holladay), UT

Pool 2

 

Property Name

 

Location

Radisson

  Indianapolis,IN

Hilton Nassau

  Houston, TX

Courtyard

  Crystal City, VA

Pool 3

 

Property Name

 

Location

Crowne Plaza

  Los Angeles

Courtyard

  Ft. Lauderdale, FL

Springhill Suites

  Gaithersburg, MD



--------------------------------------------------------------------------------

 

Property Name

 

Location

Radisson

  Ft. Worth, TX

Springhill Suites

  Centerville, VA

Pool 7

 

Property Name

 

Location

Courtyard

  Foothill Ranch, CA

Residence Inn

  San Diego, CA

Residence Inn

  Falls Church, VA

Courtyard

  Alpharetta, GA

Embassy Suites

  Houston, TX

Townplace Suites -Ft.

Worth River Plaza

  Ft. Worth, TX